EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 10/29/20091 Purchase 10/30/20092 Purchase 11/2/20093 Purchase 11/3/20094 Purchase 11/4/20095 Purchase 11/5/20096 Purchase 11/6/20097 Purchase 11/9/20098 Purchase 11/10/20099 Purchase 11/11/200910 Purchase 11/12/200911 Purchase 11/13/200912 Purchase 11/16/200913 Purchase 11/17/200914 Purchase 11/18/200915 Purchase 1 This transaction was executed in multiple trades at prices ranging from $15.15 - 15.25 2 This transaction was executed in multiple trades at prices ranging from $14.95 - 15.14 3 This transaction was executed in multiple trades at prices ranging from $13.97 - 14.54 4 This transaction was executed in multiple trades at prices ranging from $14.05 - 14.24 5 This transaction was executed in multiple trades at prices ranging from $13.75 - 14.15 6 This transaction was executed in multiple trades at prices ranging from $14.37 - 14.56 7 This transaction was executed in multiple trades at prices ranging from $14.20 - 14.54 8 This transaction was executed in multiple trades at prices ranging from $14.39 - 14.60 9 This transaction was executed in multiple trades at prices ranging from $14.29 - 14.64 10 This transaction was executed in multiple trades at prices ranging from $14.37 - 14.55 11 This transaction was executed in multiple trades at prices ranging from $14.17 - 14.50 12 This transaction was executed in multiple trades at prices ranging from $13.94 - 14.20 13 This transaction was executed in multiple trades at prices ranging from $14.73 - 15.03 14 This transaction was executed in multiple trades at prices ranging from $14.78 - 15.29 15 This transaction was executed in multiple trades at prices ranging from $14.35 - 14.55 Date Type Price Shares 11/19/200916 Purchase 11/20/200917 Purchase 11/23/200918 Purchase 11/24/200919 Purchase 11/25/200920 Purchase 11/27/200921 Purchase 11/30/200922 Purchase 12/1/200923 Purchase 12/2/200924 Purchase 12/3/200925 Purchase 12/4/200926 Purchase 12/7/200927 Purchase 12/8/200928 Purchase 12/9/200929 Purchase 12/10/200930 Purchase 12/11/200931 Purchase 12/14/200932 Purchase 12/15/200933 Purchase 12/16/2009 Purchase 12/17/200934 Purchase 12/18/200935 Purchase 16 This transaction was executed in multiple trades at prices ranging from $14.11 - 14.22 17 This transaction was executed in multiple trades at prices ranging from $14.14 - 14.45 18 This transaction was executed in multiple trades at prices ranging from $14.53 - 14.69 19 This transaction was executed in multiple trades at prices ranging from $14.25 - 14.50 20 This transaction was executed in multiple trades at prices ranging from $14.25 - 14.50 21 This transaction was executed in multiple trades at prices ranging from $14.20 - 14.30 22 This transaction was executed in multiple trades at prices ranging from $14.00 - 14.30 23 This transaction was executed in multiple trades at prices ranging from $14.47 - 14.60 24 This transaction was executed in multiple trades at prices ranging from $14.47 - 14.55 25 This transaction was executed in multiple trades at prices ranging from $14.35 - 14.50 26 This transaction was executed in multiple trades at prices ranging from $14.60 - 14.75 27 This transaction was executed in multiple trades at prices ranging from $14.94 - 15.01 28 This transaction was executed in multiple trades at prices ranging from $14.82 - 15.25 29 This transaction was executed in multiple trades at prices ranging from $15.13 - 15.23 30 This transaction was executed in multiple trades at prices ranging from $14.88 - 15.25 31 This transaction was executed in multiple trades at prices ranging from $15.15 - 15.50 32 This transaction was executed in multiple trades at prices ranging from $15.60 - 15.75 33 This transaction was executed in multiple trades at prices ranging from $15.80 - 15.94 34 This transaction was executed in multiple trades at prices ranging from $16.09 - 16.35 35 This transaction was executed in multiple trades at prices ranging from $16.30 - 16.43
